Title: From John Adams to the Marquis of Carmarthen with a Draft Declaration on the Cessation of Anglo-American Hostilities, 27 July 1785
From: Adams, John
To: Hostilities, the Marquis of Carmarthen with a Draft Declaration on the Cessation of Anglo-American


          
            My Lord
            Grosvenor Square July 27. 1785—
          
          Since the Letter which I did myself the honour to write to your Lordship, relative to the Construction of the Armistice, I have received further information from America, which I beg leave to Communicate to your Lordship.
          The first Judgement rendered on a mistaken Interpretation of the Armistice, appears to have been at New York where all American Vessells, taken within the second Month were condemned as lawful Prize by the Judge of Admiralty. The Fame of these Decrees having reached Connecticut and Rhode Island it is said that similar Decrees were rendered by the inferior Courts of Admiralty there against british Vessells. There is my Lord, a Court of Admiralty in each of the United States but by our Constitution an Appeal lies from all of them to a Court appointed by the United States in Congress assembled for receiving and determining finally Appeals in all Cases of Capture. If the Parties interrested in the decrees in Connecticut and Rhode Island had appealed to the supream Court, those decrees would certainly have been reversed, because every cause which ever came before them upon the point in question, has been decided in favour of the british owner of the Vessell. And if a Declaration should now be made, of the true Intention of the contracting Parties, the british Owners against whom the decrees were renderd in Connecticut and Rhode Island may still appeal and have Justice, if the time limited is not passed. if it is, by an application to the Legislatures of those States, there is no doubt to be made, that an appeal would be granted, under the present Circumstances, notwithstanding the lapse of Time.
          The decissions in the Court of admiralty of the Massachusetts and all the other States, have been conformable to the Judgement of the supreme Court of appeals, that is to say conformable to the true Intention of the Armistice, and it is with pleasure that I add, that the Judgements of His Majesty’s Court of Admiralty at Halifax have been the same way.
          The Words of the Armistice, are supposed to be the same which have been constantly used in every Treaty of peace for the last hundred Years, and it is not known that there ever was before any doubt, or difference of opinion concerning the construction of them. in order to establish this Confidence between the two Countries, it is necessary My Lord that there should be a mutual Confidence in each others Tribunals of Justice, which can hardly exist, while such various Interpretations are given of so plain a point by different Courts in each Nation.
          In order to settle all disputes upon this Subject upon one Principle. I have the Honour to propose to Your Lordship that a Declaration should be made, in the form inclosed, or to the same Effect in any other Form which may appear to your Lordship more proper.
          With great Respect, I have the honour to be / My Lord / Your Lordship’s / most Obedient & very / Humble Servant
          
            John Adams.
          
         
          ENCLOSURE
          Declaration
          
            
              [27 July 1785]
            
            Whereas, By the first article of the Preliminary Treaty of Peace between the Crown of Great Britain and the Crown of France signed at Versailles on the twentieth of January 1783 it was stipulated in these Words vizt. “Aussitot que les Preliminaires seront Signés et ratifiés, l’Amitie sincere sera retablie entre sa Majesté tres Chretienne et Sa Majeste Britannique, leurs Royaums, Estats, et Subjets, par mer, et par terre, dans toutes les Parties du Monde; il Sera envoyé des ordres aux Armies et Escadres, ainsi qu aux sujets des deux Puissances de cesser toute Hostilité et de vivre dans la plus parfaite union en oubliant le passe, dont leurs Souverains leur donnent l’Ordre et l’Exemple, et pour l’Execution de cet Article il sera donné de part et d’autre des Passeports de Mer, aux Vaisseaux qui seront expediés pour en porter la nouvelle dans les Possessions des dites Puissances”
            And by the twenty second Article of the same treaty it was stipulated in these Words, vizt. “Pour prevenir tous les Sujets de Plaintes et de contestation, qui pourroient naitre a l’Occasion des prises qui pourroient être faites en Mer depuis la signature de ces Articles Preliminaires, on est convenu reciproquement, que les Vaisseaux et Effets qui pourroient être pris dans la Manche, et dans les mers du Nord apres l’Espace de douze Jours, à compter depuis la Ratification des Presents Articles Preliminaires, seront de part et d’autre restitues. Que le terme sera d’un mois depuisl la Manche et les Mers du Nord jusqu’aux Isles Canaries inclusivement, soit dans l’Ocean soit dans la mediterraneé; de deux mois depuis les dites Isles Canaries jusqu’a la ligne equinoxiale au l’Equator, et en fin de cinque mois dans tous les Autres Endroits du Monde, sans aucune exception ni autre distinction plus particuliere de tems et de lieux.”
            And Whereas, on the said twentieth Day of January 1783 it was agreed, and by instruments signed by the Minister Plenipotentiary of His Britannic Majesty in behalf of His Majesty on one part, and by the Ministers Plenipotentiary of the United states of America in behalf of the said United States on the other, it was mutually declared that the said United States of North America, their Citizens and their Possessions, and His Britannic Majesty his Subjects and Possessions, should be comprised in the suspension of Arms abovementioned, and that they should consequently enjoy the benefit of the Cessation of Hostilities, at the same periods and in the same Manner as the Crowns aforesaid and their Subjects and Possessions respectively.
            And Whereas a doubt has arisen and a Question has been made concerning the sense and intention of the High Contracting Parties, by the Words “d’un mois depuis la Manche et les mers du Nord jusqu’aux Isles Canaries, inclusivement[”]; and by the Words, “de deux mois depuis les dites Isles Canaries jusqu’a la ligne equinoxiale.”
            Now in order to remove all such doubts and questions and to the End that the same rule of Justice may take place in all the Courts of Justice in both Nations, it is hereby agreed and declared by:    in the Name and behalf of His Majesty the King of Great Britain    and by    Minister Plenipotentiary of the United States of America, to the Court of Great Britain on the other in the Name and behalf of the said United States, that the Line of Latitude of the southermost Canary Island was intended by the said contracting Parties and that the Armistice aforesaid ought to be every where undestood and construed, in the same manner as if the Words had been “depuis la Manche et les Mers du Nord, jusqu’a la latitude des Isles Canaries inclusivement,” and “depuis la latitude des dites Isles Canaries, qusqu’a la ligne Equinoxiale.” And that all judgements and Decrees of any Court of Justice of either of the Parties to this Declaration, rendered upon any different Construction of the Armistice aforesaid ought to be reversed
            Done at Westminster this    Day of       1785—
          
        